BARKETT, Justice.
This disciplinary proceeding is before us on complaint of The Florida Bar and the uncontested report of the referee. We have jurisdiction. Art. Y, § 15, Fla. Const.
Respondent was fully compensated to prosecute an appeal for his client and failed to do so. The referee found respondent guilty of violating Disciplinary Rules 6-101(A)(2) (a lawyer shall not handle a legal matter without adequate preparation) and 6-101(A)(3) (a lawyer shall not neglect a legal matter entrusted to him).
We adopt the referee’s findings and recommendations. Accordingly, respondent is hereby suspended for six months, effective thirty days from the filing of this opinion, thereby giving respondent time to close out his practice and protect the rights of his clients. Reinstatement shall be conditioned upon proof of rehabilitation and payment of restitution to his former client in the amount of $7,500.
Judgment for costs in the amount of $575.98 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDONALD, C.J., and ADKINS, OVER-TON and EHRLICH, JJ., concur.